


116 HRES 1028 EH: Providing for consideration of the bill (H.R. 2) to authorize funds for Federal-aid highways, highway safety programs, and transit programs, and for other purposes.
U.S. House of Representatives
2020-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
116th CONGRESS
2d Session
H. RES. 1028
In the House of Representatives, U. S.,

June 30, 2020

RESOLUTION
Providing for consideration of the bill (H.R. 2) to authorize funds for Federal-aid highways, highway safety programs, and transit programs, and for other purposes.


That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 2) to authorize funds for Federal-aid highways, highway safety programs, and transit programs, and for other purposes. All points of order against consideration of the bill are waived. In lieu of the amendment in the nature of a substitute recommended by the Committee on Transportation and Infrastructure now printed in the bill, an amendment in the nature of a substitute consisting of the text of Rules Committee Print 116–54, modified by the amendment printed in part A of the report of the Committee on Rules accompanying this resolution, shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) two hours of debate equally divided and controlled by the chair and ranking minority member of the Committee on Transportation and Infrastructure; (2) the amendments en bloc described in sections 2 through 7 of this resolution; (3) the further amendments described in sections 8 and 9 of this resolution; and (4) one motion to recommit with or without instructions.  2.After debate pursuant to the first section of this resolution, it shall be in order for the chair of the Committee on Transportation and Infrastructure or his designee to offer an amendment en bloc consisting of the further amendments printed in part B of the report of the Committee on Rules accompanying this resolution. The amendment en bloc offered pursuant to this section shall be considered as read, shall be debatable for one hour equally divided and controlled by the chair and ranking minority member of the Committee on Transportation and Infrastructure or their respective designees, shall not be subject to amendment, and shall not be subject to a demand for division of the question. 
3.At the conclusion of the consideration of the amendment en bloc described in section 2 of this resolution, it shall be in order for the chair of the Committee on Transportation and Infrastructure or his designee to offer an amendment en bloc consisting of the further amendments printed in part C of the report of the Committee on Rules accompanying this resolution. The amendment en bloc offered pursuant to this section shall be considered as read, shall be debatable for 30 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Transportation and Infrastructure or their respective designees, shall not be subject to amendment, and shall not be subject to a demand for division of the question.  4.At the conclusion of the consideration of the amendment en bloc described in section 3 of this resolution, it shall be in order for the chair of the Committee on Transportation and Infrastructure or his designee to offer an amendment en bloc consisting of the further amendments printed in part D of the report of the Committee on Rules accompanying this resolution. The amendment en bloc offered pursuant to this section shall be considered as read, shall be debatable for 30 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Transportation and Infrastructure or their respective designees, shall not be subject to amendment, and shall not be subject to a demand for division of the question. 
5.At the conclusion of the consideration of the amendment en bloc described in section 4 of this resolution, it shall be in order for the chair of the Committee on Transportation and Infrastructure or his designee to offer an amendment en bloc consisting of the further amendments printed in part E of the report of the Committee on Rules accompanying this resolution. The amendment en bloc offered pursuant to this section shall be considered as read, shall be debatable for one hour equally divided and controlled by the chair and ranking minority member of the Committee on Transportation and Infrastructure or their respective designees, shall not be subject to amendment, and shall not be subject to a demand for division of the question.  6.At the conclusion of the consideration of the amendment en bloc described in section 5 of this resolution, it shall be in order for the chair of the Committee on Transportation and Infrastructure or his designee to offer an amendment en bloc consisting of the further amendments printed in part F of the report of the Committee on Rules accompanying this resolution. The amendment en bloc offered pursuant to this section shall be considered as read, shall be debatable for 30 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Transportation and Infrastructure or their respective designees, shall not be subject to amendment, and shall not be subject to a demand for division of the question. 
7.At the conclusion of the consideration of the amendment en bloc described in section 6 of this resolution, it shall be in order for the ranking minority member of the Committee on Transportation and Infrastructure or his designee to offer an amendment en bloc consisting of the further amendments printed in part G of the report of the Committee on Rules accompanying this resolution. The amendment en bloc offered pursuant to this section shall be considered as read, shall be debatable for 30 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Transportation and Infrastructure or their respective designees, shall not be subject to amendment, and shall not be subject to a demand for division of the question.  8.At the conclusion of the consideration of the amendment en bloc described in section 7 of this resolution, each further amendment printed in part H of the report of the Committee on Rules accompanying this resolution shall be considered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, shall not be subject to amendment, and shall not be subject to a demand for division of the question. 
9.
(a)Prior to the offering of an amendment en bloc pursuant to sections 2 through 7 of this resolution, the chair of the Committee on Transportation and Infrastructure or his designee may designate amendments that shall not be considered as part of the amendment en bloc to be offered pursuant to such section.  (b)Any amendment designated pursuant to subsection (a) shall be in order at the conclusion of the consideration of the further amendments pursuant to section 8 of this resolution if offered by a Member designated in the report of the Committee on Rules accompanying this resolution, shall be debatable for 10 minutes equally divided and controlled by the proponent and an opponent, shall not be subject to amendment, and shall not be subject to a demand for division of the question. 
(c)All points of order against amendments en bloc described in sections 2 through 7 of this resolution, the further amendments described in section 8 of this resolution, and the further amendments described in this section are waived.  Cheryl L. Johnson,Clerk. 